--------------------------------------------------------------------------------

Exhibit 10.7


EXCLUSIVE TECHNOLOGY CONSULTING AGREEMENT

This EXCLUSIVE TECHNOLOGY CONSULTING AGREEMENT (“Agreement”) is entered into as
of November 13, 2007 (the “Effective Date”), by and between the following (each
a “Party” and together the “Parties”):

(i)

BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司), a wholly foreign-owned enterprise
existing under the laws of the People’s Republic of China (“WFOE”), with its
registered office at Suite 1201, Shanghai Times Square, No. 93, Middle Huai Hai
Road, Luwan District, Shanghai, People’s Republic of China; and

(ii)

Beijing BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司), a limited liability
company existing under the laws of the Peoples’ Republic of China (“ICP Co”) ,
with its registered office at Suite 418, No. 17, Xiaoying Road, Chaoyang
District, Beijing, People’s Republic of China.

Capitalized terms not otherwise defined have the meanings assigned to them in
Appendix A to this Agreement, which is incorporated and made a part hereof by
reference.

RECITALS

This Agreement is entered into with reference to the following facts:

A.

WFOE is a wholly-foreign owned enterprise duly incorporated and existing under
the laws of the Peoples’ Republic of China (“PRC” or “China”), owned 100% by
BroadWebAsia, Inc., a company existing under the laws of British Virgin Islands.
WFOE has technology, experience and capability relevant to the development and
design of computer software, operation of search engines website and related
activities, and technical staff experienced in information technology and
related services.

B.

ICP Co is a PRC limited liability company owned by Xiaozhi ZHANG and Xiaohong
DONG, each a citizen of the PRC (together, the “Shareholders”). ICP Co holds ICP
License No. 060551 duly issued by the Beijing Telecommunication Bureau,
permitting it to carry on value-added telecommunications business, including
Internet information and other services. The business in which ICP Co is now and
may in the future become involved is referred to as the “Business.”

NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, and through friendly
consultation, under the principle of equality and mutual benefits, in accordance
with the relevant laws and regulations of the People's Republic of China, the
Parties agree as follows:

 

--------------------------------------------------------------------------------




AGREEMENT

1.

Exclusive Technology Consulting and Other Services.   

(a)

During the Term of this Agreement, WFOE agrees to act as the exclusive
technology consulting and related services provider to ICP Co, and ICP Co
engages WFOE for that purpose. The scope of the services to be provided by WFOE
to ICP Co under this Agreement (the “Services”) is set out in Appendix B.

(b)

ICP Co agrees to accept the Services provided by WFOE in exchange for the
payment of the Fee in accordance with Section , and agrees it will not accept
the same or similar services from any other Person, during the Term of this
Agreement.

2.

Fee for Services.

(a)

In consideration for the Services to be provided to ICP Co by WFOE, ICP Co
agrees to pay to ICP Co a fee (the “Fee”) calculated in accordance with Appendix
C.   

(b)

By that certain Equity Pledge Agreement between and among WFOE, Xiaozhi ZHANG
and Xiaohong DONG dated as of November 13, 2007, the equity holders of ICP Co
have pledged the equity interests held by them in ICP Co to secure ICP Co’s
payment of the Fee in accordance with this Agreement.

3.

Ownership of Intellectual Property.   All Intellectual Property created by WFOE
in the course of providing the Services, will be the sole property of WFOE and
ICP Co will have no right to any ownership or use of such Intellectual Property
except under separate written agreement with WFOE.

4.

Representations and Warranties of ICP Co.  ICP Co hereby makes the following
representations and warranties for the benefit of WFOE:

(a)

Corporate Existence and Power.   ICP Co is a limited liability company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted.  ICP Co has never
approved, or commenced any proceeding or made any election contemplating, the
dissolution or liquidation of ICP Co or the winding up or cessation of the
business or affairs of ICP Co.

(b)

Authorization; No Consent.   ICP Co  has taken all necessary corporate actions
to authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents;  has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform their
obligations under this Agreement and the other related documents;  is not
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and  holds all the governmental
authorizations necessary to permit ICP Co to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit ICP Co to own and use its assets in the manner in which it currently owns
and uses such assets. To the best knowledge of ICP Co, there is no basis for any
governmental authority to withdraw, cancel or cease in any manner any of such
governmental authorizations.

2

--------------------------------------------------------------------------------



(c)

No Conflicts. The execution and perform of this Agreement by ICP Co will not
contravene, conflict with, or result in violation of  any provision of the
organizational documents of ICP Co;  resolution adopted by the board of
directors or the shareholders of ICP Co; and  any laws and regulations to which
ICP Co or the exclusive cooperation arrangement contemplated in this Agreement
is subject.

5.

Representations and Warranties of WFOE.  WFOE hereby makes the following
representations and warranties for the benefit of ICP Co and the Shareholders:

(a)

Corporate Existence and Power.    WFOE  is a foreign invested company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted; and  has not ever
approved, or commenced any proceeding or made any election contemplating, the
dissolution or liquidation of WFOE or the winding up or cessation of the
business or affairs of WFOE.

(b)

Authorization; No Consent.   WFOE  has taken all necessary corporate actions to
authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents;  has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform its
obligations under this Agreement and the other related documents;  is not
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and   has all the governmental
authorizations necessary to permit WFOE to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit WFOE to own and use its assets in the manner in which it currently owns
and uses such assets. To the best knowledge of WFOE, there is no basis for any
governmental authority to withdraw, cancel or cease in any manner any of such
governmental authorizations.  

(c)

No Conflicts.   The execution and perform of this Agreement by WFOE will not
contravene, conflict with, or result in violation of  any provision of the
organizational documents of WFOE;  any resolution adopted by the board of
directors or the shareholders of WFOE; and  any laws and regulations to which
WFOE or the exclusive cooperation arrangement contemplated in this Agreement is
subject to.

3

--------------------------------------------------------------------------------



6.

Liability for Breach; Indemnification and Hold Harmless.  Each of the Parties
will be liable to each of the other Parties for any damage or loss caused by
such Party’s breach of this Agreement. ICP Co will indemnify and hold harmless
WFOE from and against any claims, losses or damages unless caused by a breach by
WFOE of its obligations under this Agreement or by the willful, reckless or
illegal conduct of WFOE. WFOE will indemnify and hold harmless ICP Co and the
Shareholders from and against any claims, losses or damages caused by any breach
by WFOE of its obligations under this Agreement or by the willful, reckless or
illegal conduct of WFOE.

7.

Dispute Resolution.   

(a)

Friendly Consultations.   Any and all disputes, controversies or claims arising
out of or relating to the interpretation or implementation of this Agreement, or
the breach hereof or relationships created hereby, will be settled through
friendly consultations.  

(b)

Arbitration.   If any such dispute is not resolved through friendly
consultations within sixty (60) days from the date a Party gives the other
Parties written notice of a dispute, then it will be resolved exclusively by
arbitration under the auspices of and in accordance with the Arbitration Rules
of China International Economic and Trade Arbitration Commission (“CIETAC”) and
will be submitted to CIETAC Beijing Branch. Any arbitration will be heard before
three (3) arbitrators, one (1) of whom will be appointed by WFOE, one (1) of
whom will be appointed by ICP Co and the Shareholders acting together, and the
remaining one (1) arbitrator (chairman of the arbitration tribunal) will be
appointed by the Director of CIETAC.  Any arbitration will be conducted in both
the English and Chinese languages.  The arbitration award will be final and
binding on both Parties and will not be subject to any appeal, and the Parties
agree to be bound thereby and to act accordingly.

(c)

Continuation of Agreement.   It is not necessary for any Party to declare a
breach of this Agreement in order to proceed with the dispute resolution process
set out in this Section . Unless and until this Agreement is terminated pursuant
to Section , this Agreement will continue in effect during the pendency of any
discussions or arbitration under this Section .

8.

Term.   This Agreement is effective as of the date first set forth above, and
will continue in effect until terminated by one of the following means. The
period during which this Agreement is effective is referred to as the “Term.”

(a)

Mutual Consent.   This Agreement may be terminated at any time by the mutual
consent of the Parties, evidenced by an agreement in writing signed by all
Parties.

(b)

Breach or Insolvency.   Either of ICP Co or WFOE may terminate this Agreement
immediately (a) upon the material breach by the other of its obligations
hereunder and the failure of such Party to cure such breach within thirty (30)
working days after written notice from the non-breaching Party; or (b) upon the
filing of a voluntary or involuntary petition in bankruptcy by the other or of
which the other is the subject, or the insolvency of the other, or the
commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.

4

--------------------------------------------------------------------------------



(c)

Termination by WFOE.   This Agreement may be terminated at any time by WFOE upon
ninety (90) calendar days’ written notice delivered to all other Parties.

(d)

Survival.   The provisions of Section  (Indemnification; Hold Harmless); Section
 (Dispute Resolution),  and Section  (Miscellaneous) will survive any
termination of this Agreement. Any amounts owing from any Party to any other
Party on the effective date of any termination under the terms of this Agreement
will continue to be due and owing despite such termination.

9.

Miscellaneous.

(a)

Headings and Gender.   The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

(b)

Usage.  The words “include” and “including” will be read to include “without
limitation.”

(c)

Severability.   Whenever possible each provision and term of this Agreement will
be interpreted in a manner to be effective and valid but if any provision or
term of this Agreement is held to be prohibited by or invalid, then such
provision or term will be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement. If any of the covenants set forth in this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against the Shareholders.

(d)

Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.

(e)

Integration.   This Agreement and the other Business Cooperation Agreements
supersede any and all prior discussions and agreements (written or oral) between
the Parties with respect to the exclusive cooperation arrangement and other
matters contained herein.

(f)

Assignments, Successors, and No Third-Party Rights.   No Party may assign any of
its rights under this Agreement without the prior consent of the other Parties,
which will not be unreasonably withheld. Subject to the preceding sentence. This
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and assigns.

5

--------------------------------------------------------------------------------



(g)

Notices.   All notices, requests, demands, claims, and other communications
under this Agreement will be in writing. Any Party may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at the address set forth on the signature page of this Agreement by
any means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Refusal by a Party to accept notice that is validly given under this Agreement
will be deemed to have been received by such Party upon receipt. Any Party may
change the address to which notices, requests, demands, claims, and other
communications under this Agreement are to be delivered by giving the other
Parties notice in the manner herein set forth. Any notice, request, demand,
claim, or other communication under this Agreement will be addressed to the
intended recipient as set forth on the signature page hereto.

(h)

Further Assurances. Each of the Parties will use its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

(i)

Governing Law. This Agreement will be construed, and the rights and obligations
under this Agreement determined, in accordance with the laws of the PRC, without
regard to the principles of conflict of laws thereunder.

(j)

Amendment. This Agreement may not be amended, altered or modified except by a
subsequent written document signed by all Parties.

(k)

Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.  This Agreement is made in both Chinese and English and in case of
any conflicts between these two versions, the English version shall prevail.

[Signature Page Follows]



6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Exclusive Technology
Consulting Agreement as of the date first above written.

ICP Co:

 

Beijing BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司)




By:

/s/Xiaozhi Zhang






Xiaozhi ZHANG (张小知)

Chairman of the Board




Address:

 

Suite 418, No. 17, Xiaoying Road, Chaoyang District, Beijing, People’s Republic
of China

[ • ]

[ • ]

WFOE:

BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司)

 

By:

/s/James Jacabucci






James Iacabucci

Director




Address:

 

Suite 1201, Shanghai Times Square, No. 93, Middle Huai Hai Road, Luwan District,
Shanghai, People’s Republic of China

   





7

--------------------------------------------------------------------------------

 

APPENDIX A

Definitions

For purposes of this Exclusive Technology Consulting Agreement between BWA
(Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司) and Beijing BBMAO Network Technology Co.,
Ltd. (北京比比猫网络技术有限公司), dated as of November 13, 2007, to which this is Appendix
A, the following terms have the meanings set forth below:

“Business” is defined in the Recitals.

“Business Cooperation Agreements” means the following agreements between the
Parties and/or their affiliates:  the Exclusive Management Consulting Services
Agreement between and among BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司), Beijing
BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司), Xiaozhi ZHANG (张小知), and
Xiaohong DONG (董晓虹), dated as of November 13, 2007;  the Exclusive Technology
Consulting Agreement between and among BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司)
and Beijing BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司) dated as of
November 13, 2007;  the Purchase Option Agreement between and among BWA
(Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司), Beijing BBMAO Network Technology Co.,
Ltd. (北京比比猫网络技术有限公司), Xiaozhi ZHANG (张小知), and Xiaohong DONG (董晓虹), dated as of
November 13, 2007; and  the Equity Pledge Agreement between and among BWA
(Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司), Beijing BBMAO Network Technology Co.,
Ltd. (北京比比猫网络技术有限公司), Xiaozhi ZHANG (张小知), and Xiaohong DONG (董晓虹), dated as of
November 13, 2007.

“Consent” means any approval, consent, ratification, permission, waiver or
authorization, including any of the foregoing issued or granted by any
Governmental Authority.

“Intellectual Property” means any patent, patent application, trademark (whether
registered or unregistered and whether or not relating to a published work),
trademark application, trade name, fictitious business name, service mark
(whether registered or unregistered), service mark application, copyright
(whether registered or unregistered), copyright application, maskwork, maskwork
application, trade secret, know-how, franchise, system, computer software,
invention, design, blueprint, proprietary product, technology, proprietary
right, and improvement on or to any of the foregoing, or any other intellectual
property right or intangible asset.

 “Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Term” is defined in Section .

8

--------------------------------------------------------------------------------




APPENDIX B

Technology Consulting Services

For purposes of this Exclusive Technology Consulting Agreement between BWA
(Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司) and Beijing BBMAO Network Technology Co.,
Ltd. (北京比比猫网络技术有限公司), dated as of November 13, 2007, to which this is Appendix
B, “Services” means services necessary or appropriate to accomplish the
following:

(a)

Maintain the server(s) used in connection with the Business;

(b)

Develop and update internet applications of the server and its applications to
any websites or domains maintained or operated in the course of the Business;

(c)

Develop and update application software for internet users and customers of the
Business;

(d)

Technical support for e-commerce and related applications of the Business;

(e)

Development and implementation of advertising plans, software designs, website
programming;

(f)

Training of technical and other personnel of ICP Co;

(g)

Other personnel support requirements; and

(h)

The development, support, maintenance and execution of any other tasks agreed by
the Parties.


 

9

--------------------------------------------------------------------------------